DETAILED ACTION
Response to Amendment
	The Amendment filed June 16, 2021 has been entered. Claims 1, 7-9, 11-15, 17, 21, 28-30, 33, and 34 remain pending in the application. Claim 10 has been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed March 16, 2021.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 7-9, 11-15, 17, 21, 28-30, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11-15, 29, 30, and 33 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuzmin et al. (US 10,642,505).
Regarding claim 1, Kuzmin et al. disclose: 
A method of wear-levelling, the method comprising: 
identifying, within a cache (FIG. 1A Volatile Memory (e.g. DRAM) 115/FIG. 1B DRAM 165; Col 21, line 35:  the DRAM tier is used at least in part as an active cache memory, with writes being performed to the flash memory tier (the SSD) or the HDD only when data must be evicted) of storage system (FIG. 1A Storage System 101/FIG. 1B Storage System 151), a memory location (Col 6, line 19:  a memory controller architecture is presented below which tracks metadata for each storage location managed by that memory controller. In one embodiment, such metadata includes status information for each physical memory location managed by that controller which is accessible for storing host data, regardless of whether currently valid (i.e., unreleased data) is stored in the pertinent memory location or not. For example, an exemplary NAND flash memory controller can store for every erase unit ("EU") of memory cells managed by that memory controller and for each physical page of memory cells corresponding to each erase unit: (a) hot/cold state of any data or logical page address associated with data stored there (or a similar metric such as an indication of age), (b) page release status, (c) wear information such as an erase count, (d) physical-to-logical ("P2L") reverse address lookup information) storing static memory states (Col, 3, line 60:  At some point in time, the DRAM memory controller determines that it no longer has sufficient "free space" reserve, or alternatively, that it needs to evict at least some data to make room for new data. Either it or the host then executes an eviction protocol that: (1) determines that the DRAM is preferentially reserved for "hot" or "young" data; (2a) identifies the coldest/oldest data in the DRAM, and/or (2b) identifies all data that is colder or older than a threshold;); 
evicting the static memory states from the identified memory location within the cache (Col 4, line 2:  (3) evicts the identified data from the DRAM, thereby adding to the reserve of available memory space in DRAM); and, 
responsive to the evicting the static memory states (Col 4, line 20:  it should be assumed that it is desired to maintain a reserve of free, available (e.g., already erased) memory space in NV memory. The pertinent memory controller, e.g., a NAND flash memory controller, programs data and services read requests as commanded by a host. At some point in time, the NAND flash memory controller determines that it no longer has a sufficient reserve of free physical pages available on hand to assign to new write requests; It would be obvious to one skilled in the art at the time of the effective filing date that when the eviction of data results in the reserved memory space in the NV memory falling below sufficient reserve, to execute the protocol to make additional space in the NV memory (Col 4, line 28-55).):
determining a location (Col 6, line 19-35), within a non-cache memory of the storage system (FIG. 1A NV Memory (e.g., flash)/FIG. 1B SSD 163 and HDD 167/), containing static memory states which match the evicted static memory states (Col 4, line 28-55:  Either it or the host then executes a protocol to make additional space available. In one embodiment, this process can be performed by a garbage collection process that consolidates data by matching tracked metrics of respective data, e.g., such that data having a similar age or hot/cold status can be grouped together. In a second embodiment, hot/cold data can be used to move the identified data to another memory IC or device within the same tier, i.e., to balance traffic… a host and/or memory controller can evict data from a NV memory tier to another tier: for example, relative to a NAND flash implementation, the memory controller and/or host can…(b) identify the coldest/oldest data in the NAND flash memory using the per-data tracked metric and/or identify all data that is colder or older than a threshold, and evict this data to other memory. For example…old or cold data can be written to a HDD);
identifying a free memory location (Col 6, line 19-35) in a write heavy region within the non-cache memory of the storage system (Col 4, line 34 hot/cold data can be used to move the identified data to another memory IC or device within the same tier, i.e., to balance traffic); and 
migrating the static memory states at the determined location (Col 6, line 19-35) from the determined location to the free memory location (Col 6, line 19-35) in the write heavy region within the non-cache memory (Col 5, line 59:  if the relocated data is "cold" or "old" as determined from the tracked per-data metrics, then the data can optionally be stored in relatively high wear memory, as determined from the tracked wear data (e.g., the data can be written to available NAND flash memory with the highest wear); once again, this levelizes wear over time across the memory device. Naturally, once again, these techniques can be extended to multiple tiers of memory).
Regarding claim 7, Kuzmin et al. further disclose: 
(FIG. 2B step 247 command to move data (in/out); 255 device cold data address. Per PA or LA metadata; Col 17, lines 30-36:  numeral 255 refers to data tracked by a NV memory controller; as indicated by the FIG., in this example, the memory controller stores information including a list of most-worn physical addresses, a list of least-worn physical addresses, a list of "hottest" data addresses and a list of "coldest" addresses (the latter two tracked by either physical or logical address…)).
Regarding claim 8, Kuzmin et al. further disclose: 
The method as claimed in claim 7, wherein identifying the memory location further comprises using the logical address of the evicted static memory states and a mapping table to determine a corresponding physical address of the evicted static memory states in the non-cache memory (Col 6, line 26-Col 6, line 48:  an exemplary NAND flash memory controller can store for every erase unit ("EU") of memory cells managed by that memory controller and for each physical page of memory cells corresponding to each erase unit: (a) hot/cold state of any data or logical page address associated with data stored there (or a similar metric such as an indication of age)…(d) physical-to-logical ("P2L") reverse address lookup information…In another variation, the memory controller and/or the host stores per-data metrics, tracked according to either logical address or physical address; Col 21, line 1:  the host accesses memory by logical address, with certain memory controllers performing address translation (for example, as is common for flash memory controllers), and per-data metrics are tracked by either the host or the memory controller in connection with the logical address).
Regarding claim 9, Kuzmin et al. further disclose: 
(FIG. 2B step 247 command to move data (in/put); Col 16, line 66:  A command to move data is then generated; note that such command can in fact be a series of commands).
Regarding claim 11, Kuzmin et al. further disclose: 
The method as claimed in claim 1, wherein writing the static memory states at the determined location to the free memory location in the non-cache memory occurs subsequent to the evicting of the static memory states from the cache (Col 4, line 20:  it should be assumed that it is desired to maintain a reserve of free, available (e.g., already erased) memory space in NV memory. The pertinent memory controller, e.g., a NAND flash memory controller, programs data and services read requests as commanded by a host. At some point in time, the NAND flash memory controller determines that it no longer has a sufficient reserve of free physical pages available on hand to assign to new write requests; It would be obvious to one skilled in the art at the time of the effective filing date that when the eviction of data results in the reserved memory space in the NV memory falling below sufficient reserve, to execute the protocol to make additional space in the NV memory (Col 4, line 28-55)).
Regarding claim 12, Kuzmin et al. further disclose: 
The method as claimed in claim 1, wherein identifying a memory location storing static memory states comprises: 
tracking a number of reads of memory states stored in at each least one memory location (Col 5, line 6:  the volatile memory can also be used for caching data read from one or more other tiers; any time data is read from the NV memory tier, it can be stored in volatile memory (e.g., DRAM); Col 13, line 5:  It is also possible to generate and/or track multiple metrics; for example, an embodiment will be discussed below where both data age and a data read frequency (expected or actual) are used to position data; FIG. 2A Store for all memory 215; Col 13, line 43:  metrics can be generated for each item of data stored in a particular storage system or subsystem (215)…a value can be generated, stored, and updated over time, retained as metadata corresponding to read/write data stored at a respective location in memory); and 
determining whether the number of reads at the at least one memory location is indicative of the stored memory states being static memory states (FIG. 2B 253 host hot/cold info; Col 17, line 39:  the hot/cold indication represents read frequency; Col 3, line 64:  executes an eviction protocol that: …(2a) identifies the coldest/oldest data in the DRAM, and/or (2b) identifies all data that is colder or older than a threshold).
Regarding claim 13, Kuzmin et al. further disclose: 
The method as claimed in claim 12, wherein writing the stored static memory states comprises: 
writing the stored static memory states to the free memory location to be responsive at least in part to the number of reads of memory states stored at the identified memory location being greater than or equal to a threshold number of reads (Col 3, line 66:  (2a) identifies the coldest/oldest data in the DRAM, and/or (2b) identifies all data that is colder or older than a threshold).
Regarding claim 14, Kuzmin et al. further disclose: 
The method as claimed in claim 12, further comprising: 
storing the number of reads in a table within the storage system (FIG. 2A step 205 Store in management table; Col 13, lines 44-67:  …metrics can be generated for each item of data stored in a particular storage system or subsystem (215). In one embodiment, a value can be generated on the fly (e.g., at time of eviction from memory and used for an ensuing write operation) and in another embodiment, a value can be generated, stored, and updated over time, retained as metadata corresponding to read/write data stored at a respective location in memory…As represented by numeral 205, whichever level metrics are tracked at, the metrics can optionally be stored in a management table (e.g., indexed by chunk, file, physical subdivision or other unit)).
Regarding claim 15, Kuzmin et al. further disclose: 
The method as claimed in claim 14, wherein: 
the memory location storing static memory states comprises a physical memory address of a plurality of physical memory addresses and storing the number of reads comprises storing, for at least one of the plurality of physical memory addresses, the number of reads of memory states stored at the physical memory address (Col, lines 44-67:  …reflecting on the foregoing discussion, metrics can be generated for each item of data stored in a particular storage system or subsystem (215). In one embodiment, a value can be generated on the fly (e.g., at time of eviction from memory and used for an ensuing write operation) and in another embodiment, a value can be generated, stored, and updated over time, retained as metadata corresponding to read/write data stored at a respective location in memory…Such age metrics can also be generated and/or tracked per writeable physical storage unit (213), e.g., with an age metric for example retained per physical page of NAND flash storage regardless of whether currently valid data is stored there or not…As represented by numeral 205, whichever level metrics are tracked at, the metrics can optionally be stored in a management table (e.g., indexed by chunk, file, physical subdivision or other unit)); and/or 

Regarding claim 28, Kuzmin et al. further disclose: 
The method as claimed in claim 14, wherein the table to comprise an address mapping table to map logical memory addresses to physical memory addresses (Col 6, line 26-line 42:  a memory controller architecture is presented below which tracks metadata for each storage location managed by that memory controller…(d) physical-to-logical ("P2L") reverse address lookup information, and (e) other types of metadata. Note this structure is not required for all embodiments, e.g., in one embodiment, the memory controller can just store wear information for managed memory. In another variation, the memory controller and/or the host stores per-data metrics, tracked according to either logical address or physical address. In still another embodiment, the host can track all wear or degradation information for one or more tiers of memory).
Regarding claim 29, Kuzmin et al. disclose: 
	A non-transitory storage medium to comprise processor-readable instructions stored thereon which are executable by a processor (Col 7, line 30:  many of the techniques described herein can be employed in an apparatus, a method, an integrated circuit, a system on-chip, a memory device, a memory controller, a host processor…as instructions stored on machine-readable media (e.g., software intended for execution on one or more general purpose machines), as data stored in non-transitory memory, or as combinations of these things. In the case of software or other instructional logic, the instructions are typically written or designed in a manner that has certain structure (architectural features) such that, when they are ultimately executed, they cause the one or more general purpose machines or hardware to behave as special purpose machines, having structure configured by the instructions to necessarily perform certain described tasks) to cause the processor to: 
identify, within a cache (FIG. 1A Volatile Memory (e.g. DRAM) 115/FIG. 1B DRAM 165; Col 21, line 35:  the DRAM tier is used at least in part as an active cache memory, with writes being performed to the flash memory tier (the SSD) or the HDD only when data must be evicted) of storage system (FIG. 1A Storage System 101/FIG. 1B Storage System 151), a memory location (Col 6, line 19:  a memory controller architecture is presented below which tracks metadata for each storage location managed by that memory controller. In one embodiment, such metadata includes status information for each physical memory location managed by that controller which is accessible for storing host data, regardless of whether currently valid (i.e., unreleased data) is stored in the pertinent memory location or not. For example, an exemplary NAND flash memory controller can store for every erase unit ("EU") of memory cells managed by that memory controller and for each physical page of memory cells corresponding to each erase unit: (a) hot/cold state of any data or logical page address associated with data stored there (or a similar metric such as an indication of age), (b) page release status, (c) wear information such as an erase count, (d) physical-to-logical ("P2L") reverse address lookup information) storing static memory states (line 60:  At some point in time, the DRAM memory controller determines that it no longer has sufficient "free space" reserve, or alternatively, that it needs to evict at least some data to make room for new data. Either it or the host then executes an eviction protocol that: (1) determines that the DRAM is preferentially reserved for "hot" or "young" data; (2a) identifies the coldest/oldest data in the DRAM, and/or (2b) identifies all data that is colder or older than a threshold); 
evict the static memory states from the identified memory location within the cache (Col 4, line 2:  (3) evicts the identified data from the DRAM, thereby adding to the reserve of available memory space in DRAM); and, 
responsive to eviction of the static memory states from the identified memory location with the cache (Col 4, line 20:  it should be assumed that it is desired to maintain a reserve of free, available (e.g., already erased) memory space in NV memory. The pertinent memory controller, e.g., a NAND flash memory controller, programs data and services read requests as commanded by a host. At some point in time, the NAND flash memory controller determines that it no longer has a sufficient reserve of free physical pages available on hand to assign to new write requests):
determine a location (Col 6, line 19-35), within a non-cache memory of the storage system (FIG. 1A NV Memory (e.g., flash)/FIG. 1B SSD 163 and HDD 167/), containing static memory states which match the evicted static memory states (Col 4, line 28-55:  Either it or the host then executes a protocol to make additional space available. In one embodiment, this process can be performed by a garbage collection process that consolidates data by matching tracked metrics of respective data, e.g., such that data having a similar age or hot/cold status can be grouped together. In a second embodiment, hot/cold data can be used to move the identified data to another memory IC or device within the same tier, i.e., to balance traffic… a host and/or memory controller can evict data from a NV memory tier to another tier: for example, relative to a NAND flash implementation, the memory controller and/or host can…(b) identify the coldest/oldest data in the NAND flash memory using the per-data tracked metric and/or identify all data that is colder or older than a threshold, and evict this data to other memory. For example…old or cold data can be written to a HDD);
identify a free memory location (Col 6, line 19-35) in a write heavy region within the non-cache memory of the storage system (Col 4, line 34 hot/cold data can be used to move the identified data to another memory IC or device within the same tier, i.e., to balance traffic); and
migrate the static memory states at the determined location (Col 6, line 19-35) from the determined location to the free memory location (Col 6, line 19-35) in the write heavy region within the non-cache memory (Col 5, line 59:  if the relocated data is "cold" or "old" as determined from the tracked per-data metrics, then the data can optionally be stored in relatively high wear memory, as determined from the tracked wear data (e.g., the data can be written to available NAND flash memory with the highest wear); once again, this levelizes wear over time across the memory device. Naturally, once again, these techniques can be extended to multiple tiers of memory).
Regarding claim 30, Kuzmin et al. disclose: 
A storage system comprising: 
at least one cache (FIG. 1A Volatile Memory (e.g. DRAM) 115/FIG. 1B DRAM 165; Col 21, line 35:  the DRAM tier is used at least in part as an active cache memory, with writes being performed to the flash memory tier (the SSD) or the HDD only when data must be evicted);
a non-cache memory (FIG. 1A NV Memory (e.g., flash)/FIG. 1B SSD 163 and HDD 167/); and 
one or more processors coupled to the non-cache memory (FIG. 1B Host Processor 173/FIG. 5B Embedded Processor 552) to: 
(FIG. 1A Volatile Memory (e.g. DRAM) 115/FIG. 1B DRAM 165) of storage system (FIG. 1A Storage System 101/FIG. 1B Storage System 151), a memory location (Col 6, line 19:  a memory controller architecture is presented below which tracks metadata for each storage location managed by that memory controller. In one embodiment, such metadata includes status information for each physical memory location managed by that controller which is accessible for storing host data, regardless of whether currently valid (i.e., unreleased data) is stored in the pertinent memory location or not. For example, an exemplary NAND flash memory controller can store for every erase unit ("EU") of memory cells managed by that memory controller and for each physical page of memory cells corresponding to each erase unit: (a) hot/cold state of any data or logical page address associated with data stored there (or a similar metric such as an indication of age), (b) page release status, (c) wear information such as an erase count, (d) physical-to-logical ("P2L") reverse address lookup information) storing static memory states (line 60:  At some point in time, the DRAM memory controller determines that it no longer has sufficient "free space" reserve, or alternatively, that it needs to evict at least some data to make room for new data. Either it or the host then executes an eviction protocol that: (1) determines that the DRAM is preferentially reserved for "hot" or "young" data; (2a) identifies the coldest/oldest data in the DRAM, and/or (2b) identifies all data that is colder or older than a threshold); 
evict the static memory states from the identified memory location within the cache (Col 4, line 2:  (3) evicts the identified data from the DRAM, thereby adding to the reserve of available memory space in DRAM); and, 
responsive to eviction of the static memory states from the identified memory location with the cache (Col 4, line 20:  it should be assumed that it is desired to maintain a reserve of free, available (e.g., already erased) memory space in NV memory. The pertinent memory controller, e.g., a NAND flash memory controller, programs data and services read requests as commanded by a host. At some point in time, the NAND flash memory controller determines that it no longer has a sufficient reserve of free physical pages available on hand to assign to new write requests): 
determine a location (Col 6, line 19-35), within a non-cache memory of the storage system (FIG. 1A NV Memory (e.g., flash)/FIG. 1B SSD 163 and HDD 167), containing static memory states which match the evicted static memory states (Col 4, line 28-55:  Either it or the host then executes a protocol to make additional space available. In one embodiment, this process can be performed by a garbage collection process that consolidates data by matching tracked metrics of respective data, e.g., such that data having a similar age or hot/cold status can be grouped together. In a second embodiment, hot/cold data can be used to move the identified data to another memory IC or device within the same tier, i.e., to balance traffic… a host and/or memory controller can evict data from a NV memory tier to another tier: for example, relative to a NAND flash implementation, the memory controller and/or host can…(b) identify the coldest/oldest data in the NAND flash memory using the per-data tracked metric and/or identify all data that is colder or older than a threshold, and evict this data to other memory. For example…old or cold data can be written to a HDD);
identify a free memory location (Col 6, line 19-35) in a write heavy region within the non-cache memory of the storage system (Col 4, line 34 hot/cold data can be used to move the identified data to another memory IC or device within the same tier, i.e., to balance traffic); and 
migrate the stored static  memory states at the determined location (Col 6, line 19-35) from the determined location to the free memory location (Col 6, line 19-35) in the write heavy (Col 5, line 59:  if the relocated data is "cold" or "old" as determined from the tracked per-data metrics, then the data can optionally be stored in relatively high wear memory, as determined from the tracked wear data (e.g., the data can be written to available NAND flash memory with the highest wear); once again, this levelizes wear over time across the memory device. Naturally, once again, these techniques can be extended to multiple tiers of memory).
Regarding claim 33, Kuzmin et al. further disclose: 
The storage system as claimed in claim 30, wherein the non-cache memory comprises: 
flash memory, phase change memory, resistive random access memory (RERAM), random access memory (RAM), dynamic RAM (DRAM), static RAM (SRAM), non-volatile RAM or Correlated Electron RAM (CeRAM), or a combination thereof (Col 9, line 45:  There are also many forms of NV memory; for example, some common forms of NV memory include without limitation flash memory, silicon-oxide-nitride-oxide-silicon (SONOS) memory, magnetic memory of various types (including hard disk drives), magnetic random access memory (MRAM), phase change random access memory (PCRAM), resistive random access memory (RRAM), shingle drive memory, nanowire memory, optical storage (such as compact disks, digital video disks or "DVDs," Bluray disks, and other forms), and other types of memory. For embodiments which continuously track per-data metrics for respective data as well as wear for NV memory, such embodiments typically track hot/cold and/or persistence metrics for all data managed by the host or the memory controller (depending on embodiment), irrespective of memory type in which the data is stored, and such embodiments typically track wear data for at least one type of NV memory (such as flash memory, RRAM, a hard disk drive or HDD, and so forth); note that this can be applied to a system with only one memory type (e.g., all metrics tracked for data stored in flash) or for complex memory types (e.g., for heterogeneous memory systems comprising two or more tiers of memory, such as one or more types of volatile memory and/or NV memory)).

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin et al. as applied to claim 12 above, and further in view of Sutardja (US 2016/0019141).
Regarding claim 17, Kuzmin et al. do not appear to explicitly teach while Sutardja discloses: 
The method as claimed in claim 12, further comprising:
incrementing a counter responsive, at least in part, to occurrences of a read of memory states (reads as taught by Kuzmin et al., see claim 12) and/or a cache eviction of memory states observed at the one or more memory locations (FIG. 12 Total Writes 804; [0116] For each logical address LA1-LAn, a total write count is monitored and maintained in column 804. The total write counts WC1-WCn comprises the number of writes performed to the logical addresses LA1-LAD, respectively; It would be obvious to one skilled in the art at the effective filing data to use a read counter, similar to Sutardja’s write counter, to count the reads, as taught by Kuzmin et al.).
Kuzmin et al. and Sutardja are analogous art because Kuzmin et al. teach data placement and migration techniques in storage systems and Sutardja teach hybrid nonvolatile solid state memories.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Kuzmin et al. and Sutardja before him/her, to 
Regarding claim 21, Kuzmin et al. do not appear to explicitly teach while Sutardja discloses:  
The method as claimed in claim 12, further (reads as taught by Kuzmin et al., see claim 12) comprising: 
setting a counter to an initial value (FIG. 12 Total Write Counts WC1…WCn; It would be obvious to one skilled in the art at the time of the effective filing date that when starting a count of reads, one sets with an initial value); 
decrementing the initial value of the counter by a first value responsive, at least in part, to observation of a read is at the identified memory location (FIG. 12 Total Write Counts; It would be obvious to one skilled in the art at the effective filing data to use a read counter, similar to Sutardja’s write counter, to count the reads, as taught by Kuzmin et al.. Furthermore, it would be an obvious reversal of parts to one skilled in the art at the time of the effective filing date to track reads by decrementing a counter instead of incrementing a counter); and 
incrementing the counter by a second value responsive, at least in part, to modification and/or rewriting of memory states at the identified memory location (FIG. 12 FIG. 12 Total Write Counts WC1…WCn).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Kuzmin et al. and Sutardja before him/her, to modify the teachings of Kuzmin et al. with the teachings of Sutardja because implementing a counter enables the method to track the number of read occurrences.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin et al. as applied to claim 12 above, and further in view of Sutardja and Cohen et al. (US 2014/0208007).
Regarding claim 34, Kuzmin et al. do not appear to explicitly teach while Sutardja discloses: 
The method as claimed in claim 12, comprising: 
setting a counter to an initial value (FIG. 12 Total Write 804; One of ordinary skill in the art would understand that a counter begins at an initial value); 
modifying the initial value of the counter by a first value responsive, at least in part, to occurrences of a read (reads as taught by Kuzmin et al., see claim 12) of memory states observed at the one or more memory locations (FIG. 12 Total Write 804 (the WC is incremented by one each time a new write is observed); It would be obvious to one skilled in the art at the effective filing data to use a read counter, similar to Sutardja’s write counter, to count the reads, as taught by Kuzmin et al.); and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Kuzmin et al. and Sutardja before him/her, to modify the teachings of Kuzmin et al. with the teachings of Sutardja because implementing a counter enables the method to track the number of read occurrences.
Kuzmin et al. and Sutardja do not appear to explicitly “modifying a value of the counter by a second value responsive, at least in part, to a modification and/or rewriting of memory states at the one or more memory locations.” However, Cohen et al. disclose:
modifying a value of the counter by a second value responsive, at least in part, to a modification and/or rewriting of memory states at the one or more memory locations ([0392] a counter that is incremented by writes to the associated LBA and decremented by reads to the associated LBA).
Kuzmin et al., Sutardja, and Cohen et al.  are analogous art because Kuzmin et al. teach data placement and migration techniques in storage systems; Sutardja teach hybrid nonvolatile solid state memories; and Cohen et al. teach management of nonvolatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Kuzmin et al., Sutardja, and Cohen et al. before him/her, to modify the combined teachings of Kuzmin et al. and Sutardja with the teachings of Cohen et al. because modifying the value of the counter by different values based on the type of access would enable storage of data to memory areas to improve performance, wear leveling, power consumption and/or reliability for the non-cache memory of the storage device (Cohen et al. [0395]).

Response to Arguments
Applicant’s arguments, filed June 16, 2021, with respect to the rejection of claims have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kuzmin et al. based on applicant’s amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRACY A WARREN/Primary Examiner, Art Unit 2137